COHEN, J.
Former husband, John George Forster, III, filed two appeals challenging the trial court’s awards of permanent periodic alimony, Case No. 5D09-2311, and attorney’s fees and costs, Case No. 5D09-3666. Although we have consolidated these cases for disposition in this opinion, they remain separate and distinct cases for all other purposes.
In Forster v. Forster, 11 So.3d 972 (Fla. 5th DCA 2009), this court reversed and remanded the trial court’s alimony award to make the findings required by section 67.08(2), Florida Statutes (2006). Still dissatisfied, former husband again challenges the trial court’s order awarding former wife, Barbara Ann Forster, $11,000 in monthly permanent, periodic alimony. We have carefully reviewed former husband’s *838arguments and cannot conclude that the trial court abused its discretion. However, we agree with former husband that the trial court erred in finding former wife was entitled to, and subsequently awarding her, $48,150 in attorney’s fees and costs. Therefore, in Case No. 5D09-2311, we affirm the trial court’s order on alimony, but reverse its order on attorney’s fees and costs in Case No. 5D09-3666.
AFFIRMED IN PART and REVERSED IN PART.
EVANDER and JACOBUS, JJ., concur.